     Case 2:17-cv-00016-RFB-EJY Document 80 Filed 02/27/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    HSBC BANK USA, N.A. ,                                     Case No. 2:17-cv-00016-RFB-EJY
 8                       Plaintiff,                                        ORDER
 9           v.
10    ESTRELLA II HOMEOWNERS
      ASSOCIATION et al.,
11
                        Defendants.
12
13
            Before the Court is Plaintiff’s Motion for Release of Bond [ECF No. 79]. For the good
14
     cause stated in the motion, the Court grants the motion.
15
            IT IS ORDERED that Plaintiff’s Motion for Release of Bond [ECF no. 79] is GRANTED.
16
17   The Clerk of the Court is directed to release the $500.00 bond [ECF No. 13] deposited on
18   March 22, 2017, plus accrued interest to Wright, Finlay & Zak, LLP.
19
20          DATED: February 27, 2021.
21                                                        ________________________________
22                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
